                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

ROOSEVELT WILLIAMS, JR.                                    PLAINTIFF

VS.                                CIVIL ACTION NO. 3:18CV665TSL-RHW

ALLSTATE INSURANCE COMPANY                                  DEFENDANT


                       MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of defendant

Allstate Insurance Company (Allstate) pursuant to Federal Rule of

Civil Procedure 56 for partial summary judgment as to the claims

of plaintiff Roosevelt Williams, Jr. for bad faith and extra-

contractual damages.    Williams has not responded to the motion,

and the time for filing a response has now passed.    The court,

having considered the motion and accompanying memorandum and

attachments, concludes the motion is well-taken and should be

granted.

      In his complaint, Williams alleges that as the result of an

October 3, 2015 automobile accident in which his vehicle was

struck from the rear by an underinsured motorist, he sustained

“severe injuries including but not limited to a cervical disc

fracture and damage to hardware previously installed in [his]

lumbar spine, necessitating surgical intervention to repair said

damage,” resulting in medical expenses in excess of $170,000.

Ultimately, the tortfeasor’s liability carrier paid its $25,000

limits of liability and Allstate paid an additional $2,000 in
medical payments under Williams’ automobile policy.       However, in

response to Williams’ claim for benefits under his policy’s

underinsured motorist coverage (UIM), Allstate took the position

that the $25,000 he had already received adequately compensated

him for injuries sustained in the accident.       Williams thus has

brought the present action against Allstate asserting a claim for

breach of contract to recover benefits allegedly due him under his

UIM coverage and further demanding extra-contractual and punitive

damages for Allstate’s alleged bad faith breach of contract.       By

the present motion, Allstate seeks summary judgment on Williams’

claims for extra-contractual and punitive damages.

     Summary Judgment Standard

     Under Federal Rule of Civil Procedure 56, “[a] party may move

for summary judgment, identifying each claim or defense—or the

part of each claim or defense—on which summary judgment is

sought.”   Fed. R. Civ. P. 56(a).       Summary judgment on a claim or

part of a claim is appropriate “‘if the movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’”       Seacor Holdings, Inc.

v. Commonwealth Ins. Co., 635 F.3d 675, 680 (5th Cir. 2011)

(quoting Rule 56(a)).   “An issue as to a material fact is genuine

‘if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Id. (quoting Rule 56(a)).




                                    2
     When the nonmovant bears the burden of proof, the movant may

demonstrate entitlement to summary judgment by either

(1) submitting evidence that negates the existence of an essential

element of the nonmovant’s claim or affirmative defense, or

(2) arguing that there is no evidence to support an essential

element of the nonmovant’s claim or affirmative defense.     Celotex

Corp. v. Catrett, 477 U.S. 317, 322–25, 106 S. Ct. 2548, 91 L. Ed.

2d 265 (1986).   Once the movant has made this showing, the burden

shifts to the nonmovant to establish that there is a genuine issue

of material fact such that a reasonable jury might return a

verdict in its favor.   Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87, 106 S. Ct. 1348, 89 L. Ed. 2d 538

(1986).

     In evaluating the record evidence to determine whether a

material factual dispute exists, the court must refrain from

weighing the evidence or making credibility choices.    Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).    Factual

controversies are to be resolved in favor of the nonmoving party,

“but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.”   Id.      The

court will not, “in the absence of any proof, assume that the

nonmoving party could or would prove the necessary facts.”    Id.

     Standard for Recovery of Extra-Contractual/Punitive Damages




                                 3
     Under Mississippi law, to recover punitive damages for bad

faith in the insurance context, the insured has the burden to

prove that the insurer denied or delayed payment of the claim

“(1) without an arguable or legitimate basis, either in fact or

law, and (2) with malice or gross negligence in disregard of the

insured's rights.”    United States Fid. & Guar. Co. v. Wigginton,

964 F.2d 487, 492 (5th Cir. 1992).    An insurer whose conduct was

not sufficiently egregious to justify an award of punitive damages

may nonetheless be liable for consequential or extra-contractual

damages where it lacked a reasonably arguable basis for its delay

or denial decision.   Essinger v. Liberty Mut. Fire Ins. Co., 534

F.3d 450, 451 (5th Cir. 2008); Broussard v. State Farm Fire & Cas.

Co., 523 F.3d 618, 628 (5th Cir. 2008) (citing Andrew Jackson Life

Ins. Co. v. Williams, 566 So. 2d 1172, 1186 n.13 (Miss. 1990)).

Thus, in general, an insured may not recover punitive or extra-

contractual damages where the insurer had a legitimate or arguable

basis for its delay or denial of payment.

     The question whether an insurer had an arguable basis for its

denial or delay is an issue of law for the court.   James v. State

Farm Mut. Auto. Ins. Co., 743 F.3d 65, 70 (5th Cir. 2014).     Where

the insurer has articulated an arguable or legitimate reason for

its denial or payment delay, that is, where it shows that it had

reasonable justifications, either in fact or in law, for its

actions, then the insured has the burden to demonstrate by a

                                  4
preponderance of the evidence that the insurer had no arguable

reason for its decision and/or actions.   Id.; Wigginton, 964 F.2d

at 492 (citation omitted).   See also Stewart v. Gulf Guar. Life

Ins. Co., 846 So. 2d 192, 200–01 (Miss. 2002) (“Arguably-based

denials are generally defined as those which were rendered upon

dealing with the disputed claim fairly and in good faith.”)

(quoting Andrew Jackson Life Ins. Co., 566 So. 2d at 1184).

     Allstate’s Legitimate or Arguable Reason

     Williams alleges that as a result of the October 5, 2015

accident, he sustained a fracture of a cervical disc and damage to

hardware (pedicle screws) that had been previously surgically

implanted; that surgery was required to repair the damage; and

that his medical expenses for these injuries were over $170,000.

Allstate has articulated, and has offered supporting evidence, of

a legitimate or arguable basis for its conclusions that the

treatment Williams received from and after November 2016,

including the spinal revision/fusion surgery he underwent in July

2017, did not relate to injuries he sustained in the October 2015

accident; that the only treatment Williams sought or received for

injuries suffered in the October 2015 accident were his initial

emergency department visit and the follow-up visit three weeks

later, for which his total medical expenses were $10,300; and that

the $27,000 he received in insurance payments from the tortfeasor

and his medical payments coverage was adequate compensation for

                                 5
the injuries he sustained in the subject accident.   There is ample

support for Allstate’s conclusions in the medical evidence.

     Records from the University of Mississippi Medical Center

(UMMC) show that on the date of the subject accident, Williams was

seen in UMMC’s emergency department with complaints of neck and

back pain.   At that time, he reported having had spinal fusion

surgery approximately one year earlier as the result of injuries

he had sustained in a prior automobile accident.   Williams

reported that his lumbar pain “has been longstanding since his

surgery....”   The record recites:   “[Patient] reports his cervical

spine tenderness ... is more severe than normal[;] however he has

always had [lumbar] spine tenderness even after surgery and this

is unchanged.”   Imaging showed “some broken pedicle screws”, but

it was noted that it was “unclear if this is new or old.”

     Williams returned to UMMC for a follow-up visit three weeks

later, on October 22, 2015.   Repeat imaging showed the same “break

of the screws in the lumbar S1 screw”; but it was again noted that

“it is hard to correlate whether this is due to the injury or if

this happened prior to [the injury].”   Williams was advised to

have a CT scan and also to obtain records from his surgeon for

comparison, yet there is no indication that this occurred.

     Williams did not seek further treatment at UMMC until more

than a year later, in November 2016, when he presented for a

“followup of back pain.”   At that time, he gave a history of


                                 6
having had “numbness, tingling radiating down his bilateral lower

extremities [following his 2012 lumbar surgery].      He state[d]

overall this ha[d] not improved nor ha[d] it gotten worse.”       The

treating physician reports he explained to Williams that his

“lumbar and axial spine might be chronic and might be from his

initial injury and his initial surgery.”      An MRI was ordered.

        The MRI, which was done December 7, 2016, showed severe

stenosis at L4-L5 and some mild stenosis at L4-5 and 5-6.      The

report contained no mention of the pedicle screws.      A CT scan was

ordered.      The CT imaging showed that the hardware from the 2012

surgery was “in place with fracture of the S1 pedicle screws.”1

This was noted to be unchanged from the imaging done in October

2015.       It further showed that the fusion from the 2012 surgery was

complete on the left side but appeared to be only partially fused

on the right.      Williams’ treating physician recommended that he

have surgery for revision of the L5-S1 fusion with decompression

and extension of the fusion mass and hardware from L4 to the




        1
          Williams and his family reported to medical personnel on
his November 2016 visit that a CT scan had been done at UMMC which
showed the screws from his earlier surgery had dislodged; they
were reportedly “adamant that the screws need to be removed.”
However, UMMC records state it could find no record of any such
scan. Moreover, the subsequent December 2018 CT scan showed the
screws were in place but were broken.

                                     7
pelvis, and in July 2017, Williams had surgery on his lumbar

spine.2

     It is clear from the foregoing that Allstate had reasonable

grounds for concluding that the condition of Williams’ lumbar

spine (including the fractured screws) and his resulting symptoms

pre-existed the subject accident and were due to the injuries he

had received in the previous accident and the spinal surgery he

had as a result of those prior injuries.   Williams has not

responded to the motion and has thus offered no evidence tending

to undermine the reasonableness of Allstate’s conclusion in this

regard.   See JSI Commc'ns v. Travelers Cas. & Sur. Co. of Am., 717

F. App'x 382, 386 n.20 (5th Cir. 2017) (citing Caldwell v. Alfa

Ins. Co., 686 So. 2d 1092, 1097 n.1 (Miss. 1996)) (stating that at

the summary judgment stage, where the insurer has made an adequate

prima facie showing of a reasonably arguable basis for its

decision, the plaintiff has the burden to come forward with proof

that the insurer lacked a legitimate or arguable basis for the

challenged decision).

     The medical records do show that Williams sustained injury to

his cervical spine in the October 2015 accident.   However,

Allstate had a reasonable basis for concluding that the only

     2
          This surgery was originally scheduled for January 30,
2017, but was cancelled because plaintiff had been smoking. It
was subsequently rescheduled. Plaintiff went for his pre-op exam
on June 22, 2017 and, from billing records, it appears he had the
surgery on July 7, 2017.

                                 8
treatment Williams sought or received relating to that injury (and

any other injury he may have suffered in the subject accident)

were the two visits to UMMC in October 2015, for which his total

medical expenses were $10,300.    Allstate’s further conclusion that

$27,000 was adequate compensation for such injury/injuries was not

unreasonable.

     Failure to Investigate

     Williams appears to allege that Allstate is liable for

punitive damages based on its failure to adequately investigate

his claim.   Insurers do have a duty under Mississippi law to

conduct “a prompt and adequate investigation” of an insured’s

claim, Broussard, 523 F.3d at 627–28 (quoting Liberty Mut. Ins.

Co. v. McKneely, 862 So. 2d 530, 535 (Miss. 2003)), which includes

a duty to “make a reasonable effort to secure all medical records

relevant to the claim,” Stewart v. Gulf Guar. Life Ins. Co., 846

So. 2d 192, 204 (Miss. 2002).    However, while “the denial of a

claim without proper investigation may give rise to punitive

damages,” Stewart, 846 So. 2d 203-04, to recover such damages, the

insured must prove a level of negligence in conducting the

investigation “such that a proper investigation by the insurer

would easily adduce evidence showing its defenses to be without

merit,” United Servs. Auto. Ass'n (USSA) v. Lisanby, 47 So. 3d

1172, 1178 (Miss. 2010) (internal quotation marks and citations

omitted).    Here, Williams has not alleged any facts or presented


                                  9
any proof to show that a more thorough investigation would have

revealed evidence that Allstate’s conclusion regarding his claim

was not arguably reasonable.



     Unreasonable Delay

     Williams has also alleged – presumably in support of his

demand for punitive damages – that Allstate “unreasonably delayed

its investigation and the conclusion of [his] claim” by purporting

to have lost Williams’ file, some months after he had submitted

his claim with supporting medical bills and records, and by asking

Williams’ counsel to resubmit those documents.   Williams has

offered no evidence to substantiate this allegation.   For its

part, Allstate acknowledges in its motion that approximately two

months before it received Williams’ claim and supporting

documentation in November 2017, Williams’ counsel contacted

Allstate, claiming he had previously submitted a settlement demand

with accompanying medical records.    Allstate’s adjuster advised he

had not received any such materials and asked that they be

resubmitted.   Thus, Allstate was aware in or around September 2017

that Williams would be submitting a claim for UIM benefits; but

the undisputed record evidence establishes that Allstate did not

receive plaintiff’s claim for UIM benefits until his counsel




                                 10
submitted a November 7, 2017 settlement demand, accompanied by

medical records from UMMC.3

     Conclusion

     Based on the foregoing, the court concludes that Allstate has

demonstrated that it is entitled to summary judgment on Williams’

claims for punitive and extra-contractual damages.   Therefore, it

is ordered that Allstate’s motion for partial summary judgment on

these claims is granted.

     SO ORDERED this 25th day of March, 2019.



                              /s/ Tom S. Lee
                              UNITED STATES DISTRICT JUDGE




     3
          Williams does not appear to allege there was any
unreasonable delay after he resubmitted his claim in November
2017. Any such charge is belied by record evidence which shows
that Allstate promptly began reviewing plaintiff’s claim documents
but discovered that many of the records appeared to be missing.
Allstate emailed Williams’ counsel repeatedly from November 22,
2017 to January 31, 2018 to obtain the missing records, to no
avail. Upon a more searching examination, Allstate discovered
that many of the records plaintiff had submitted related to a
different individual with the same name as plaintiff. After
identifying the records that related to plaintiff, Allstate
evaluated his claim for benefits. It completed its analysis by
March and on April 5, 2018, communicated its conclusions to
Williams’ counsel. While there was some delay in this process,
the facts do not support a finding of unreasonable delay
attributable to Allstate.

                                11
